Exhibit 10

LOGO [g26847ex10_pg001.jpg]

Grover N. Wray    |    Executive Vice President, Human Resources

February 13, 2009

Mrs. Ranjana Clark

1136 Berkeley Ave.

Charlotte, NC 28203

Dear Ranjana,

On behalf of Christina Gold, it is my pleasure to extend this offer of
employment with Western Union, LLC, an affiliate of The Western Union Company
(“Western Union” or the “Company”). We are looking forward to you joining us as
Executive Vice President, Global Payments, and Global Strategy. If you choose to
accept this offer, your start date will be mutually agreed upon, but no later
than March 30, 2009.

Exempt Salary

As discussed, your gross annual starting salary will be $580,000 payable in
accordance with the Company’s regular payroll practices. You will be eligible
for a merit review and potential salary increase in March 2010.

Bonus

You will also be eligible to participate in the Company’s 2009 Incentive Plan
(“Incentive Plan”), with a target bonus of 100% of your annualized base salary,
the 1st year to be guaranteed at no less than target (or $580,000) payable in
March, 2010, provided that the Company may in its sole discretion pay more than
the guaranteed amount. In the event your employment is terminated without Cause
(as defined in the 2006 Long-Term Incentive Plan) by Western Union prior to the
payment of the 2009 guaranteed incentive bonus, the full amount will be paid to
you upon such termination. Your future bonus payouts, if any, will be based on
your achievement of established performance measures, the Company’s achievement
of established financial performance goals and in accordance with the Incentive
Plan’s terms and conditions.

Benefits

You will be eligible to participate in the Company’s health, welfare and
financial security benefit programs on the same terms as similarly situated
employees of the Company at the location where you will be employed. Health and
welfare benefit eligibility begins on the first day of the month following or
coinciding with your start date. Additional information regarding benefits and
enrollment information will be reviewed with you on or shortly after your first
day of employment. Finally, please understand that the Company reserves the
right to amend or terminate any or all of its employee benefit plans and
corporate policies at any time, in its sole discretion.

 

1



--------------------------------------------------------------------------------

Stock Options/Restricted Stock Units

Subject to the approval of the Compensation and Benefits Committee of The
Western Union Company Board of Directors (the “Compensation Committee”), you
will receive a new hire equity grant of an option to purchase shares of common
stock of The Western Union Company as well as a grant of restricted stock units,
a performance-based cash award and a Career Share Award, pursuant to the terms
of the Company’s Long-Term Incentive Plan (“LTIP”).

You will also receive a sign-on bonus as set forth below.

 

   New Hire Equity Grant:   

$1,400,000 (granted as  1/3 Options,  1/3 Restricted Stock Units and  1/3
Performance Based Cash). Options vest pro-rata over 4 years. Restricted Stock
Units have a 3 year cliff vest. Performance-Based Cash Awards awarded in

2009 vest 50% after year 2 and 50% after year 3.

      One-time award $500,000 Career Shares (granted as Restricted Stock Units
with 4 year cliff vesting).    Sign-On Bonus:    $1,300,000 to be paid as:      
70% Cash - 50% of the cash portion less taxes and deductions payable within 30
days of your hire date, with the balance of the cash portion payable on your six
month anniversary date.       30% Restricted Stock Units awarded at time of hire
with 3-year cliff vesting.

You will be required to repay a prorated portion of the cash portion of the
signing bonus received (based on the number of full months remaining of the 24
after your termination date), if you terminate your employment with Western
Union, other than a termination for Good Reason following a Change of Control
pursuant to the Company Severance Policy, within 24 months of your date of hire.

The dollar values of these awards at the time of grant do not change. However,
based on share price at the time of the grants, the number of shares/units and
options may vary. Pending approval of the Compensation Committee, the option
grant strike price will be based on the later of the approval date or your hire
date. If Company policies preclude the granting of the equity on such dates, the
equity grant date will be the fifth (5th) market day following the company’s
next quarterly earnings release.

In addition, beginning in 2010 you will be eligible for consideration for annual
awards of stock options, restricted stock units, and a performance-based cash
award, all in equal one-third

 

2



--------------------------------------------------------------------------------

increments, valued at $1,400,000 (“Annual Long Term Incentive Award”). All
awards under the LTIP require the approval of the Compensation Committee and the
execution by you of an agreement containing certain restrictive covenants such
as non-solicitation, non-competition and non-disclosure commitments. All
recommendations for LTIP awards will be made in accordance with Western Union’s
current equity guidelines, subject to the approval of the recommendation. All
your rights and obligations with respect to any options, restricted stock units,
performance-based cash awards, and any other LTIP awards granted to you are
subject to the terms and conditions of the LTIP as well as the terms and
conditions of the applicable award agreements. If you do not receive materials
reflecting your grants within three months of your start date, please let me
know immediately.

Supplemental Incentive Savings Plan (Deferred Compensation)

If you accept this offer, you will be eligible to participate in The Western
Union Company Supplemental Incentive Savings Plan, a nonqualified deferred
compensation plan. Plan information and enrollment materials will be provided
separately. Eligibility for this program is subject to approval by Western
Union’s Employee Benefits Committee.

Severance

As a member of the Western Union Executive Committee, you are eligible for
coverage under The Western Union Company Severance/Change in Control Policy
(Executive Committee Level), to be amended and restated effective dated
February 17, 2009, subject to its terms and conditions as the same may be
amended by the Company from time to time in its sole discretion.

Relocation

If you accept this offer, you agree to relocate to the Denver area. You will be
eligible for relocation assistance and reimbursement for relocation expenses
pursuant to the Western Union’s relocation policy; however, as we have
discussed, you will be eligible for temporary living for a period of up to six
(6) months, reimbursement for weekly round-trip visits home during that period,
your miscellaneous relocation allowance will be $48,333, and the company will
reimburse 75% of the total loss of your home as defined in the attachment to the
Senior Executive Relocation Policy titled “The Western Union Domestic Policy
Update-Loss on Sale Assistance-Transitory Provision SVP/Sr. Executive Level
(Tiers VI and VII)”. Jeri Blackwell, Global Mobility Manager, will contact you
within 48 hours after we receive a signed copy of this letter. Please note that
if you resign from, or are terminated for cause by the Company within a period
of 12 months after your starting/transfer date, you will refund, at a prorated
amount, to the Company expenses incurred by the Company as a result of your
relocation/transfer. This prorated amount will be based on the portion of the
twelve-month period you have been employed by the Company. Please contact Jeri
at (720) 332-4890 with any questions relating to your relocation. At your
convenience, Jeri will be available to initiate the services of an Educational
Consultant available to assist your family with decisions about educational
options. (Senior Executive Relocation Policy attached.)

Other Agreements

As a condition of your employment with the Company, you may be required to sign
an agreement regarding non-solicitation, non-competition, confidentiality, and
arbitration of employment disputes. You will also be subject to all Company
policies applicable to the Company’s employees, including but not limited to the
Western Union Code of Conduct.

 

3



--------------------------------------------------------------------------------

Drug Screen

As one of the requirements for employment, you will be required to complete a
drug screen within 48 hours of accepting of this offer. If you fail to complete
your drug screen within the 48-hour timeframe, this offer of employment may be
rescinded.

Immigration Reform & Control Act

In compliance with the Immigration Reform and Control Act of 1986, on your first
day of work we ask that you bring documents that will establish your identity
and your eligibility to work in the United States. Some examples include your
driver’s license and social security card, your birth certificate, or a current
passport.

At Will Statement

Please understand that this offer does not constitute a contract or a guarantee
of continued employment for any period of time. As is the case throughout
Western Union and its subsidiaries and affiliated companies, employment is “at
will” and may be terminated by either you or the Company at any time for any
reason. The terms and conditions of employment may be changed at any time at the
sole discretion of management. This offer is also, of course, contingent upon
our receiving favorable results acceptable to the Company from your references
and background investigation, satisfactory completion by you, of all required
security clearance and training applicable to your position, drug screen, and
provision by you of original documentation which verifies your right to work in
the United States.

Acceptance

Ranjana, I hope you will accept this offer. Feel free to call me at my office
(720) 332 5995, or on my cell phone (303) 475-4911, if you have any questions or
need additional clarification of this offer. Please indicate your decision and
confirm your acceptance of terms described in this letter by signing, dating,
and returning one signed copy of this letter to me within seven (7) days of
receipt. Please fax a copy of this letter to Becky Lape at (720) 332 8211. Prior
to faxing, please contact Becky at (720) 332-6415. On your first day of
employment, please submit your completed new hire forms to the Staffing Office.

Sincerely,

 

LOGO [g26847ex10_pg004a.jpg] Grover N. Wray EVP, Human Resources Western Union

I accept your offer of employment as described in this letter.

 

LOGO [g26847ex10_pg004b.jpg]

Ranjana Clark

Date: 2/13/09

 

4